 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

wae nen neeneeee xX :
AHMADOU SANKARA, ,;

Petitioner,

-against- : ORDER

DANIEL F. MARTUSCELLOR, JR., : 18-CV-6308 (AJN) (KNF)
JEFFREY SEARLS, THOMAS FEELEEY,

Respondents.
wane eee eens 4
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE

In this proceeding for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, the petitioner
pro se quoted from and referenced his trial transcript. On or before December 19, 2019, the
respondent shall file the entire state-court trial transcript.

Dated: New York, New York

 

December 12, 2019 SO ORDERED:
Copy mailed to: .
Ahmadou Sankara Cnr otter he
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
